IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-10625
                        Conference Calendar



FELIX AARON MILLER,

                                         Plaintiff-Appellant,

versus

MARTIN R. LOYD,

                                         Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 2:00-CV-151
                      --------------------
                        October 17, 2000

Before SMITH, and BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Felix Miller, Texas prisoner # 555749, appeals the district

court’s dismissal of his 42 U.S.C. § 1983 complaint as malicious

under 28 U.S.C. § 1915(e)(B)(i).   The allegations of Miller’s

current § 1983 action duplicate allegations asserted in a prior

§ 1983 action, filed by Miller which was dismissed as frivolous

by the district court in March 2000.   See Miller v. Lloyd, No.

2:99-CV-390 (N.D. Tex. March 15, 2000) (dismissed as frivolous).

The district court’s dismissal of Miller’s current § 1983



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-10625
                                -2-

complaint as malicious was thus proper.   See Pittman v. Moore,

980 F.2d 994, 994-95 (5th Cir. 1993).

     Miller’s appeal lacks arguable merit and is therefore

DISMISSED AS FRIVOLOUS.   See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); 5th Cir. R. 42.2.   Miller has more than three

strikes against him under 28 U.S.C. § 1915(g),** and he cannot

proceed in forma pauperis in the district court or on appeal

except in cases in which he is under imminent danger of serious

physical injury.   See § 1915(g); Adepegba v. Hammons, 103 F.3d
383, 387-88 (5th Cir. 1996).

     DISMISSED AS FRIVOLOUS; § 1915(g) BAR IMPOSED.




     **
       See Miller v. Lloyd, No. 2:99-CV-390 (N.D. Tex. March 15,
2000) (dismissed as frivolous); Miller v. Clendennen, No. 4:00-
CV-076 (E.D. Tex. April 28, 2000) (district court adopted the
magistrate judge’s recommendation to dismiss the complaint as
frivolous); Miller v. Johnson, No. 2:00-CV-0045 (N.D. Tex. May
19, 2000) (§ 1983 suit dismissed as barred by the exhaustion
requirement and for failure to state a claim upon which relief
may be granted); Miller v. Spears, No. 7:00-CV-113, p. 2, n.2
(N.D. Tex. June 30, 2000) (dismissed as frivolous).